Macombeb, J.,
(dissenting.) Edward Curry,, who was the person upon whom the summons and complaint in this action was served, is shown to be what is called the “assistant treasurer” of the defendant. The person who was elected treasurer is not, and never was, a resident of this state, but of Maryland, and he was not, by virtue of his office, charged with any special duty or function other than that of the treasurer of the system of railroads known as the “Baltimore & Ohio,” of which the defendant forms a small portion. Under the by-laws of the defendant, it is true, there is no provision made for the appointment of any person as assistant treasurer, yet Mr. Curry was in fact, and to all intents and purposes, the treasurer of the defendant. Under section 431 of the Code of Civil Procedure, it matters not what the title of the officer of a domestic corporation may be, so long as he discharges the function of the office contemplated by that section. A service upon the president or other head of the corporation, the secretary or clerk to the corporation, the cashier, the treasurer, or a director or managing agent, is a service upon the corporation itself. It is no answer to the regularity of the service in this instance to say that Mr. Curry was not regularly elected or chosen by the corporation as its treasurer; performing all of the duties pertaining to the treasury department of this corporation, he must be deemed to be the treasurer, within the intent and meaning of this section. But, even if this were not so, the word “clerk” is, in my judgment, the proper name, as used in this statute, to describe the person upon whom this service was made. He was not performing merely clerical duties in subordination to any other officer of the corporation, but was a “clerk to the corporation;” that is to say, he was performing for the defendant duties distinctively in its behalf, and not in behalf of any officer of the corporation. For these reasons I think the order should be reversed.